COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Huff and Senior Judge Clements


RICHARD DICKOVER
                                                                       MEMORANDUM OPINION *
v.      Record No. 2174-11-2                                               PER CURIAM
                                                                           APRIL 17, 2012
SHARON SEATON


                      FROM THE CIRCUIT COURT OF HANOVER COUNTY
                                  J. Overton Harris, Judge

                  (Richard A. Dickover, pro se, on brief).

                  No brief for appellee.


        Richard Dickover appeals from orders relating to the termination of his spousal support

obligation and award of attorney’s fees to Sharon Seaton. Dickover argues that the trial court erred

by (1) setting the date of termination to the date of the hearing, as opposed to the date of the filing of

the motion and (2) awarding Seaton $500 in attorney’s fees. Upon reviewing the record and

opening brief, we conclude that this appeal is without merit. Accordingly, we summarily affirm

the decision of the trial court. See Rule 5A:27.

                                           BACKGROUND

        Dickover and Seaton married on November 24, 1979 and divorced on September 22,

1997. As stated in the final decree of divorce, the trial court awarded Seaton spousal support in

the amount of $1,200 per month.




        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Since the entry of the final decree, Dickover filed numerous motions to reduce spousal

support. 1 On February 8, 2010, Dickover filed a motion to terminate spousal support, which the

Hanover County Juvenile and Domestic Relations District Court denied. Dickover appealed to

the circuit court. After several continuances, the trial court heard the matter on July 1, 2011.

The trial court terminated Dickover’s spousal support obligation as of July 1, 2011, the date of

the hearing. 2 The trial court subsequently held that Dickover owed $500 to Seaton’s counsel for

attorney’s fees. Dickover objected and filed a motion to reconsider, which the trial court denied.

This appeal followed.

                                            ANALYSIS

                               Date of termination of spousal support

       Dickover argues that the trial court erred in setting the termination date for spousal

support as of the date of the hearing, as opposed to the date of the filing of his motion.

       Code § 20-112 states:

                When the proceedings are reopened to increase, decrease or
                terminate maintenance and support for a spouse . . . , the
                petitioning party shall give such notice to the other party by service
                of process or by order of publication as is required by law. Except
                as provided by § 20-110, no support order may be retroactively
                modified, but may be modified with respect to any period during
                which there is a pending petition for modification in any court, but
                only from the date that notice of such petition has been given to the
                responding party.

“Whether to make modification of a support order effective during a period when a petition is

pending is entirely within the discretion of the trial court.” O’Brien v. Rose, 14 Va. App. 960,

965, 420 S.E.2d 246, 249 (1992).




       1
           See Dickover v. Seaton, Record No. 1843-05-2 (Va. Ct. App. May 16, 2006).
       2
           The trial court also determined the amount of arrears that Dickover owed.
                                                 -2-
        The trial court had the authority to determine the effective date for the termination of

spousal support. It could be “any period during which there is a pending petition for

modification in any court.” Code § 20-112. In deciding to make the effective date as of the date

of the hearing, the trial court noted that Dickover “has been litigious and he has not been

successful, all the way to the Court of Appeals, and he has made her incur significant attorney’s

fees for which I’m sure she still owes money. And therefore, I’m going to see that, in equity,

that she is able to recover . . . .” Based on the above, the trial court decided to terminate

Dickover’s spousal support obligation as of the date of the hearing.

        The trial court did not abuse its discretion in holding that the termination of Dickover’s

spousal support obligation would be July 1, 2011, the date of the hearing.

                                           Attorney’s fees

        Dickover argues that the trial court erred in awarding Seaton $500 in attorney’s fees

because the amount was excessive and the trial court failed to recognize the financial status of

the parties. He also contends he substantially prevailed in the trial court and had no reason to

delay the filing of the order.

        The trial court awarded $500 to Seaton for her attorney’s fees at a hearing on

September 28, 2011. The record does not include a copy of a transcript or written statement of

facts from that hearing. See Rule 5A:8. The order states that the trial court heard evidence and

argument on the issue of attorney’s fees and found that Dickover “unreasonably delayed the

execution” of the spousal support order. Pursuant to Rule 1:13, the trial court waived Dickover’s

endorsement to the order awarding attorney’s fees.

        Dickover filed a motion to reconsider the trial court’s rulings, and for the issue regarding

attorney’s fees, stated, “The Petitioner [Dickover] has to this date not received the order for

payment of attorney’s fees to Ms. Seaton in the amount of $500.00 and requests the court review

                                                 -3-
it [sic] determination of attorney’s fees based on the non responsiveness [sic] of counsel in this

matter.” He does not specifically challenge the trial court’s award of attorney’s fees based on the

arguments presented on appeal. See Rule 5A:18 (“No ruling of the trial court . . . will be

considered as a basis for reversal unless an objection was stated with reasonable certainty at the

time of the ruling, except for good cause shown or to enable the Court of Appeals to attain the

ends of justice.”).

        Furthermore, Dickover failed to cite any legal authorities to support his argument. Rule

5A:20(e) mandates that appellant’s opening brief include “[t]he standard of review and the

argument (including principles of law and authorities) relating to each assignment of error.”

Unsupported assertions of error “do not merit appellate consideration.” Buchanan v. Buchanan,

14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992).

        “Even pro se litigants must comply with the rules of court.” Francis v. Francis, 30

Va. App. 584, 591, 518 S.E.2d 842, 846 (1999).

        Based on appellant’s failure to comply with the rules of this Court, we will not consider

the second assignment of error.

                                         CONCLUSION

        For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                          Affirmed.




                                                -4-